 



Exhibit 10

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (hereinafter “Agreement”) is made and entered into
this 25th day of January, 2005, in the city of Buenos Aires, by and between:

               (I)     THE TOWER FUND L.P., a corporation duly organized and
existing under the laws of the Cayman Islands, recorded with the Public Registry
of Commerce of the city of Buenos Aires, on September 18, 1995, under No. 1137,
Book No. 53, Volume B, of Foreign Bylaws Registry, hereby represented by Daniel
Enrique García, acting in his capacity as attorney-in-fact, residing at Av. De
Mayo 701, piso 8, Ciudad Autónoma de Buenos Aires; (“Seller”); party of the
first part; and

               (II)     APCO ARGENTINA INC., a corporation duly organized and
existing under the laws of Cayman Island, recorded with the Public Registry of
Commerce of the city of Buenos Aires, on May 7, 2001, under No. 1074, Book
No. 56, Volume B, of Foreign Bylaws Registry, hereby represented by Thomas
Bueno, acting in his capacity as President, residing at Maipú 1300, piso 8,
Ciudad Autónoma de Buenos Aires (hereinafter “APCO”);

               (III)     NETHERFIELD CORPORATION, SUCURSAL TIERRA DEL FUEGO,
ANTARTIDA E ISLAS DEL ATLANTICO SUR, a branch of Netherfield Corporation, a
corporation duly organized and existing under the laws of the British Virgin
Islands, recorded with the Controlling Office of Legal Entities [Inspección
General de Justicia] in and for the Province of Tierra del Fuego, Antártida e
Islas del Atlántico Sur, on December 20, 2004, in the Book of Foreign Business
Entities No. 1, under No. 012, Page 006, for the year 2004, hereby represented
by Verónica Beatriz Canalez, acting in her capacity as legal representative,
residing at Cerviño 4449, piso 4, Ciudad Autónoma de Buenos Aires, (hereinafter
“NETHERFIELD”); and

               (IV)     ROCH S.A., a corporation duly organized and existing
under the laws of the Argentine Republic, recorded with the Public Registry of
Commerce of the city of Buenos Aires, on April 26, 1990, under No. 2360, Book
No. 107, Volume A on Corporations, hereby represented by Ricardo Omar Chacra,
acting in his capacity as President, residing in Av. Eduardo Madero 1020, piso
21, Ciudad Autónoma de Buenos Aires (hereinafter “ROCH”); parties of the second
part. (APCO, NETHERFIELD and ROCH shall be collectively referred to as
“Purchasers”, and Purchasers and Seller together shall be referred to as
“Parties”.

WITNESSETH:

     (A)     WHEREAS, Seller owns ONE HUNDRED, FORTY-THREE THOUSAND, EIGHT
HUNDRED, AND FIFTY-THREE (143,853) shares of common stock —with a face value of
$1 each, entitling to one vote per share— in Rio Cullen-Las Violetas S.A. (“Rio
Cullen-Las Violetas” or “Company”), a corporation duly organized and existing
under the laws of Argentina, such number of shares representing 100% of the
issued and outstanding stock of the Company; as described in 2.1 hereof;

     (B)     WHEREAS, Seller wishes to sell to Purchasers and Purchasers wish to
purchase from Seller all of the Shares of Stock, upon the terms and subject to
the conditions hereinafter set forth;

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, it is hereby agreed as follows:

ARTICLE I
DEFINITIONS

     1.1     Definitions

     The following terms, when used herein, shall have the following meanings:

     “Agreement” shall mean any contract, arrangement, negotiable instrument,
undertaking, agreement, obligation or legally binding and enforceable agreement,
whether in writing or otherwise, to which the Company is a party, or whereby the
Company is subject to obligations or has offered collateral, including any and
all amendments thereto;

     “Antitrust Authority” shall mean the National Antitrust Commission having
authority over antitrust matters or any relevant authority that may thereafter
replace it;

 



--------------------------------------------------------------------------------



 



     “Areas” shall mean the areas under the concession agreement for hydrocarbon
production, supplementary exploration and development known as CA-12 “Río
Cullen”, CA-13 “Las Violetas”, and CA-14 “La Angostura”, all of which are
located in the Province of Tierra del Fuego, within the scope established by
Executive Orders No. 1581/91, 1580/91 and 1579/91, respectively;

     “Argentina” shall mean the Argentine Republic;

     “Assets” shall mean all types of assets and property (whether real or
personal property, assets subject to registration or free from registration, as
well as intangible assets), belonging to the Company;

     “Authority” shall mean any governmental authority of any state or political
subdivision, including the national, provincial or municipal government of
Argentina or any of its political subdivisions, as well as any entity within
such territory that exercises executive, legislative, judicial, regulatory or
administrative powers of government;

     “Closing” shall have the meaning ascribed to it in section 2.5 hereof;

     “Closing Date” shall mean the date on which Closing shall take place;

     “Company” has been defined in the Preambles above;

     “Concessions” shall mean the concessions for hydrocarbon production in the
AREAS, authorizing the carrying out of activities relating to hydrocarbon
exploration, supplementary production and development, pursuant to Argentine Law
No. 17.319, as amended and regulated, and Executive Orders No. 1580/91, 1581/91
and 1579/91.

     “Dispet” shall mean Dispet S.A.;

     “Dollars o US$” shall mean the legal tender in the United States of
America;

     “Excluded Contingencies” shall mean all the contingencies and/or concepts
contemplated in the Agreement for Excluded Contingencies entered into on the
date hereof by APCO, NETHERFIELD, ROCH, THE TOWER FUND L.P., RIO CULLEN-LAS
VIOLETAS and COMPAÑÍA PAPELERA SARANDÍ S.A., (hereinafter, the “Agreement for
Excluded Contingencies”), including, but not limited to, (i) environmental,
labor, tax and royalty-related contingencies relating to the UTE, the
Concessions and/or the Areas, (ii) the contingencies and/or concepts
contemplated in 2.6.B.5(a), (b), (c) and (d); (iii) the contingencies and/or
concepts specified in all the Annexes to the Agreement for Excluded
Contingencies;

     “Financial Statements” shall mean the financial statements of the Company,
audited by Alberto G. Maquieira, on June 30, 2004, together with their notes and
annexes, prepared in accordance with applicable legal rules and GAAPs;

     “GAAPs” shall mean the generally accepted accounting principles pursuant to
the professional standards set by the Public Accountants’ Professional
Association in and for the city of Buenos Aires, applied on a consistent basis
throughout the relevant period;

     “Law” shall mean any law, executive order, resolution, regulation, code,
rule, ordinance, request, or proceeding approved, adopted, enacted or enforced
in Argentina or by any Argentine Authority.

     “Line of Business” shall mean the business and activities carried on by the
Company pursuant to its share in the UTE and/or in the Concessions, on a
consistent basis with usual business practices and standards;

     “Loss” shall mean any loss, payment (either in cash or in kind), money
damages, sanctions, liabilities, obligations, penalties, fines, judgments,
arbitration awards, costs, expenses and disbursements (including costs and fees
of attorneys, accountants and court experts) resulting from a claim or action
brought in relation to the foregoing, provided they cause a Material Adverse
Effect to the Company;

     “Material Adverse Effect” shall mean any change or effect that is
materially adverse to Company’s assets, liabilities or transactions by reason of
an event or circumstance originating prior to Closing, to the extent such event
or circumstance (i) has not been stated or included in the Financial Statements,
(ii) does not result from a discrepancy between the methods used to calculate
liabilities and provisions when preparing the Company’s Financial Statements,
including, without limitation the method used to calculate applicable taxes,
exchange rates, etc., to the extent such methods are consistent with GAAPs in
force form time to time, (iii) has not been reported in the Minutes of the Board
of Directors’ Meeting of the company as of

 



--------------------------------------------------------------------------------



 



the date hereof; (iv) does not result from the events or circumstances set forth
in the annexes attached hereto; (v) does not result from direct or indirect
amendments to the Law;

     “Papelera Sarandí” shall mean Compañía Papelera Sarandí S.A.;

     “Party” shall mean Purchasers or Seller severally;

     “Parties” shall designate both Purchasers and Seller together;

     “Person” shall mean any individual, general partnership, joint stock
company, unincorporated association, company, joint venture, Authority or any
other entity of any type whatsoever (organized or existing under the laws of
Argentina or under the laws of another jurisdiction).

     “Pesos or “$”” shall mean the legal tender in Argentina.

     “Purchase Price” is defined in 2.2 hereinbelow.

     “Purchasers” has been defined in the commencement above;

     “Seller” has been defined in the commencement above.

     “Shares of Stock” shall mean ONE HUNDRED, FORTY-THREE THOUSAND, EIGHT
HUNDRED, AND FIFTY-THREE (143,853) nominative, non-endorsable, shares of common
stock of Rio Cullen—Las Violetas owned by Seller and representing 100% of the
Company’s capital stock and voting power; as well as all political and economic
rights relating to or inherent in such Shares of Stock, including, but not
limited to: (a) all rights resulting from any revocable or irrevocable capital
contributions on account of future capital increases paid by Seller to the
Company on or before the Closing date, not capitalized as of the Closing date,
and (b) all rights relating to dividends accrued as of the Closing date,
provided such dividends have not been paid out to Seller as of such date.

     “Taxes” shall mean all withheld taxes, charges, rates, levies or other
contributions, including, without limitation, net income, gross income, sales,
use, ad valorem, value added, transfer, franchise, individual income, license,
withholding, payroll, employment, excise, succession, recruitment, stamp and
other property taxes or any other tax of any kind whatsoever, such as, customs
duties, rates, contributions or charges, and/or the obligations to withhold
taxes, whether current or future, including any interest, penalty, or addition
thereto imposed by an Argentine Tax Authority, including any Tax Authority
having local jurisdiction as well as any political subdivision, agency or
similar entity of an Argentine Tax Authority having national or local
jurisdiction.

     ‘Transaction” is defined in 2.1.

     “Undeclared Liabilities” shall mean all those obligations and liabilities
of the Company in favor of any Person, originating prior to Closing, provided
always that they have been the cause of a Material Adverse Effect and that
(i) they have not been accounted for in the Annexes to this Agreement, or
(ii) they have originated after the preparation of said Financial Statements and
do not relate to the Line of Business. Excluded Contingencies shall not be
considered “Undeclared Liabilities”.

     “UTE” shall mean the Temporary Business Venture identified as “Rio
Cullen-Las Violetas S.A., San Enrique Petrolera S.A., DPG S.A., Compañía
Papelera Sarandí S.A., Dispet S.A., Roch S.A.-Unión Transitoria de Empresas”,
organized for the production, supplementary exploration and development of
hydrocarbons in Areas CA-12 “Río Cullen” and CA-13 “Las Violetas”.

               1.2     Interpretation

               A.     Regarding the definitions set forth in 1.1 above, where
appropriate, the plural form shall include the singular form and vice versa.

               B.     The headings of all Articles, Sections and Annexes to this
Agreement are inserted for reference purposes only and shall not be considered
part of, or affect the meaning or interpretation of any part of this Agreement.

               C.     All Annexes mentioned herein and attached hereto shall
form an integral part hereof.

 



--------------------------------------------------------------------------------



 



               D.     All references in this Agreement to Articles, Clauses or
Annexes shall, unless otherwise provided, refer to Articles, Clauses hereof and
Annexes attached hereto.

               E.     The term “or” shall not be deemed to be exclusive.

ARTICLE II
PURCHASE OF SHARES OF STOCK

               2.1     Purchase of Shares of Stock

               Seller hereby sells, transfers and conveys to Purchasers, and
Purchasers purchase and acquire from Seller, the Shares of Stock (hereinafter,
the “Transaction”), subject to the following terms and conditions (including,
but not limited to the conditions precedent set out in 2.6 below):

               (i)     APCO acquires seventy-nine thousand, seven hundred and
fifty-two (79,752) nominative, non-endorsable shares of ordinary stock, with a
face value of $1 each, entitling to 1 vote per share, which accounts for 55.44%
of the Shares of Stock;

               (ii)     NETHERFIELD acquires thirty-eight thousand, one hundred
and fifty (38,150) nominative, non-endorsable shares of ordinary stock, with a
face value of $1 each, entitling to 1 vote per share, which accounts for 26.52%
of the Shares of Stock;

          (iii) ROCH acquires twenty-five thousand, nine hundred and fifty-one
(25,951) nominative, non-endorsable shares of ordinary stock, with a face value
of $1 each, entitling to 1 vote per share, which accounts for 18.04% of the
Shares of Stock.

               2.2     Purchase Price

               In consideration of the sale, transfer and conveyance of Shares
of Stock by Seller to Purchasers, Purchasers shall pay Seller eleven million,
two hundred sixty-eight thousand, three hundred and thirty-seven US Dollars (US$
11,268,337.00) (“Purchase Price”).

                     Simultaneously with said transfer of Shares of Stock:

                    (a) In consideration of all the shares of stock APCO
acquires as per provisions of section 2.1.(i) above, APCO shall pay Seller six
million, two hundred forty-seven thousand, two hundred and sixty-three US
Dollars (US$ 6,247,263.00) through a bank transfer and deposit of readily
available funds to the account held in the HSBC Bank U.S.A. No. 605106088, ABA
021001088, Swift Address MRMDUS 33, Account Name: The Tower Fund L.P, free from
expenses, charges or taxes assessed on said transfer, which, if any, shall be
exclusively borne by APCO;

                    (b) In consideration of all the shares of stock NETHERFIELD
acquires as per provisions of section 2.1.(ii) above, NETHERFIELD shall pay
Seller two million, nine hundred eighty-eight thousand, two hundred and
sixty-six US Dollars (US$ 2,988,266) through a bank transfer and deposit of
readily available funds to the account held in the HSBC Bank U.S.A.,
No. 605106088, ABA 021001088, Swift Address MRMDUS 33, Account Name: The Tower
Fund L.P., free from expenses, charges or taxes assessed on said transfer,
which, if any, shall be exclusively borne by NETHERFIELD;

               Once all the amounts referred to in (a) and (b) above have been
deposited in the account held in the HSBC Bank U.S.A., No. 605106088, ABA
021001088, Swift Address MRMDUS 33, Account Name: The Tower Fund L.P., the
Seller shall issue to APCO or NETHERFIELD (as the case may be) a receipt
substantially in the form specified in Annex 2.2.

               In consideration of all the shares of stock ROCH acquires as per
provisions of section 2.1(iii) above, ROCH shall pay Seller two million,
thirty-two thousand, eight hundred and eight US Dollars (US$ 2,032,808.00)
(“ROCH Indebtedness”) on November 15, 2005, through a bank transfer and deposit
of freely available funds to the account held in the HSBC Bank U.S.A.,
No. 605106088, ABA 021001088, Swift Address MRMDUS 33, Account Name: The Tower
Fund

 



--------------------------------------------------------------------------------



 



L.P., free from expenses, charges or taxes assessed on said transfer, which
shall be exclusively borne by ROCH. ROCH shall create a first pledge on all of
the Shares of Stock ROCH acquires pursuant to the provisions of 2.1(iii) and
other additional amounts relating to the Shares of Stock, as collateral for the
payment of ROCH Indebtedness in favor of Seller. The remaining terms and
conditions applicable to ROCH Indebtedness and the security interest thereon
shall be governed by a Financing Agreement for Purchase Price Balance entered
into by ROCH and Seller, simultaneously with this Agreement, in a separate
instrument, and a Pledge Agreement to be entered into by ROCH and Seller on the
Closing date.

               The Purchase Price shall be increased by the amount that
Purchases may have to pay Seller pursuant to the provisions of 2.3 and 2.4
below, in the event that the Company collects the referenced Receivables from
the Sale of Crude Oil and/or VAT Claim, in whole or in part. The resulting
increase in the Purchase Price shall be paid by Purchasers to Seller within the
term specified in 2.3 and 2.4, as the case may be, by a bank transfer and
deposit of readily available funds to the account held in the HSBC Bank U.S.A.
No. 605106088, ABA 021001088, Swift Address MRMDUS 33, Account Name: The Tower
Fund L.P., free from any expense, commission, or tax on said transfer payment,
which, if any, shall be exclusively borne by Purchasers.

               2.3     Receivables from Combustibles Argentinos S.A.

               Río Cullen-Las Violetas, as a member of the UTE, is a creditor of
—both directly and indirectly through its share in Dispet S.A., i.e., through
its total 50.0769% share in the UTE— Combustibles Argentinos S.A., with a claim
amounting to one hundred and seventy-six thousand, two hundred and eighty-six
with 90/100 US Dollars (US$ 176,286.90), plus AR$ 64.000 (resulting from bounced
checks), plus interest, penalties and other charges thereon, originating in the
sale of crude oil to Combustibles Argentinos S.A. (“Receivables from Sales of
Crude Oil”), in the framework of the Producers and Refineries’ Agreement on
Crude Oil, Petrol and Gasoil Price Stability entered into by Roch S.A., in its
capacity as operator and UTE’s representative, and Combustibles Argentinos S.A.,
on January 2, 2003.

               In order for Receivables from the Sale of Crude Oil to be
collected it is necessary that the UTE should make further sales of crude oil to
Combustibles Argentinos S.A., which is exclusively the UTE’s decision and in
connection with which Seller has no right to influence or claim. In the event
that the UTE (i) collects Receivables from the Sales of Crude Oil, in whole or
in part, or (ii) sells to Combustibles Argentinos S.A. any amount of crude oil,
then the Purchase Price shall increase in a dollar-denominated amount equal to
all the sums collected by the Company for such sales, the Purchasers having to
pay said price to Seller within five (5) days following actual collection.
Provisions in (i) or (ii) above shall remain in force and effect for a term of
two (2) years next following Closing.

               Seller is expressly authorized to assign its rights hereunder
upon prior notice to Purchasers.

               2.4      Claim for Reimbursement of Value Added Tax

               The UTE (a) filed with the Argentine Internal Revenue Office
[Administración Federal de Ingresos Públicos] two claims for the reimbursement
of the Value Added Tax concerning tax returns for fiscal periods December 1996;
February, April, May, June, July, September, October and November 1997; January,
February, April, May, July, August and November 1998; January, April, May and
December 1999; January, February, April, June, July, August, October and
November 2000; January, February, March, April, June, July and August 2001; and
April and May 2002; totalling $624,611.96 (filed on 12/30/2002) plus
$4,172,772.01 (filed on 12/23/2003), plus appropriate penalties and interest
thereon, and (b) requested from the Argentine Internal Revenue Office the
reimbursement to each of the UTE’s members of a withholding amount equat to
$760,539.37, for Value Added Tax carried out by Esso to the UTE (the claims
referred to in (a) and (b) above shall be collectively referred to as the “VAT
Claim”).

               Purchasers agree to instruct the UTE’s operator to seek
collection of the VAT Claim, and shall make and instruct the UTE’s operator to
make reasonable efforts to that effect. In this regard, Purchasers shall take
and instruct the UTE’s operator to take all necessary steps in seeking
collection of said VAT Claim, either through administrative and/or out-of-court
and/or court proceedings, until effective and full payment thereof.

               If said VAT Claim is collected in whole or in part by the UTE or
the UTE’s operator, the Purchase Price shall increase in a dollar-denominated
amount equal to the aggregate amounts collected by the Company in its capacity
as member of the UTE, either directly or indirectly, or through its 50.0769%
share, and the Purchasers shall pay said amount within five (5) days next
following collection thereof. In the event that payment, in whole or in part, of
VAT Claim is made in debt securities, Purchasers shall pay Seller the amount
owing hereunder by delivering said debt securities to Seller, unless Seller
(i) has notified Purchasers the assignment of its collection rights to a third
party, in which case Purchasers shall deliver

 



--------------------------------------------------------------------------------



 



said securities to any such assignee, or (iii) has instructed Purchasers to sell
said debt securities, in which case Purchasers shall deliver the proceeds of any
such sale to Seller after deduction of sale expenses and commissions.

               Every ninety (90) days Seller shall be entitled to file a written
request for, and Purchasers, by and through the UTE’s operator, shall be under
the obligation to provide a response to Seller, within fifteen (15) days
following reception of said request, a written report on the status of VAT Claim
collection proceedings.

               Seller is expressly authorized to assign all or any part of its
rights hereunder upon prior notice to Purchasers.

               2.5     Closing

               Subject to the conditions precedent provided for in 2.6 below,
the closing of all transactions contemplated in this Agreement (“Closing”) shall
take place on February 7 2005, or on any other date agreed upon in writing by
the Parties hereto (“Closing Date”), at 12 p.m., at the offices of law firm
Estudio Cárdenas, Cassagne & Asociados, located at Reconquista 360, 6th floor,
city of Buenos Aires.

               2.6     Conditions Precedent to Closing

               Closing shall take place on condition that each and every one of
the following conditions are met on or before closing, unless they are waived by
the Party in whose favor they have been stipulated.

     A. Conditions Precedent to the Purchase and Sale

               Purchasers’ obligations under this Agreement to purchase the
Shares of Stock belonging to Seller and to pay the Price as well as Seller’s
obligation to sell the Shares of Stock are subject to the fulfillment, upon
Closing, of each and every one of the following conditions, unless they are
waived by Purchasers and Seller together.

               1.     A Stock Purchase Agreement entered into by and between Río
Cullen-Las Violetas and Papelera Sarandí as sellers, and ROCH as purchaser, for
the purchase and sale of 1,828,846 shares of stock in Dispet, and the execution
of the referenced transaction;

               2.     A Loan Agreement whereby The Tower Fund L.P. grants ROCH a
loan amounting to US$467,192.00, for ROCH to purchase Dispet stock (“Loan”), and
the execution of the referenced transaction;

               3.     A Stock Pledge Agreement (“Dispet Stock Pledge Agreement”)
entered into by and between The Tower Fund L.P. and ROCH, and the creation of a
security interest in 100% of ROCH’s shares in Dispet, as collateral for loan
repayment and performance of the obligations under said Dispet Stock Pledge
Agreement”;

               4.     A Debt Financing Agreement whereby The Tower Fund L.P.
finances ROCH’s Debt, and the execution of the referenced transaction;

               5.     A Stock Pledge Agreement (“Río Cullen Stock Pledge
Agreement”) entered into by and between The Tower Fund L.P. and ROCH, and the
creation of a security interest in 100% of ROCH’s shares in Río Cullen Las
Violetas, as collateral for Debt repayment and performance of the obligations
under said Río Cullen Stock Pledge Agreement;

               6.     An Assignment Agreement entered into between Papelera
Sarandí, party of the first part, and ROCH and NETHERFIELD, party of the second
part, for the assignment of the rights and obligations of Papelera Sarandí in
the Concession, and the execution of the referenced transaction;

               7.     A Fee Agreement entered into by and between The Tower Fund
L.P. and ROCH, stating that The Tower Fund L.P. agrees to pay ROCH fees in
exchange of consulting services rendered by ROCH in connection with a search of
opportunities in the oil sector;

               8.     A Fee Agreement entered into by and between The Tower Fund
L.P. and ROCH stating that The Tower Fund L.P. and Papelera Sarandí agree to pay
ROCH 10% of all the amounts actually collected by The Tower Fund L.P. and
Papelera Sarandí pursuant to the provisions set out in 2.3 and 2.4 hereof;

 



--------------------------------------------------------------------------------



 



               9.     A Loan Agreement and Annexes thereto, stating that ANTRIM
ENERGY INC grants unto ROCH a loan for US$1,500,000.00 for ROCH’s acquisition of
6.82% of all the rights in the Concessions, referred to in 2.6.B.4 hereof.

               B. Conditions Precedent to Purchase. Purchasers’ obligations
under this Agreement to purchase the Shares of Stock belonging to Seller and to
pay the Price are subject to Seller’s fulfillment, upon Closing, of each and
every one of the following conditions, unless they are waived by Purchasers.

               1.     Legal Impediments. By the Closing date, the execution of
the Shares of Stock purchase and sale transaction shall not have to have been
barred or impaired by the existence of any rule, order, administrative
resolution, judgment or judicial decision, effective as from the date of signing
this Agreement, binding upon Seller and/or the Company that prohibits it or
renders it illegal.

               2.     Documents. Purchasers shall have to have been provided
with a certified copy of Seller’s corporate documents evidencing its power and
authorization to execute and perform this Agreement, and the power granted to
Seller’s authorized signatory.

               3.     Economic and Financial Position. The economic and
financial position of the Company shall not have to have suffered any Loss
amounting to a Material Adverse Effect.

               4.     A Deed shall have to have been granted, whereby concession
rights in Area CA-14 “Angostura”, located in the Province of Tierra del Fuego,
are assigned to Rio Cullen-Las Violetas, San Enrique Petrolera S.A., ROCH,
Dispet, Papelera Sarandí and DPG Desarrollos Petroleros y Ganaderos S.A., and
said deed shall have to have been submitted to the Argentine Secretariat of
Energy, pursuant to the provisions of Resolution No. 450/94 passed by said
agency. Upon Closing, Seller shall provide Purchasers with a copy of the
referenced deed and the associated presentation note to the Argentine
Secretariat of Energy.

               5.     Seller shall have to have left the following amounts in
the Company’s cash:

               (a)     Five Hundred, Ninety-four Thousand, Six Hundred and
Sixty-One Pesos ($594,661) (“Allowance for Income Tax”), as provision for
payment of income tax to be assessed on the sale by Río Cullen-Las Violetas of
its shares in Dispet, pursuant to the Sale Agreement executed on the date
hereof; provided that Seller shall be discharged from the obligation created
hereunder by making available said Allowance for Income Tax in the Company’s
cash. Purchasers shall not be entitled to claim additional amounts in the event
that the amount of income tax finally assessed in connection with the referenced
transaction is higher than the Allowance for Income Tax, in which case
Purchasers and/or the Company shall bear the cost of any such balance;

               (b)     Fifty-Seven Thousand, One Hundred and Sixty-Seven Pesos
($57,167) (Allowance for Tax on Personal Assets and Shareholdings”), for payment
of tax on personal assets and shareholdings that the Company owes for the year
ended December 31 2004, provided that Seller shall be discharged from the
obligation created hereunder by making available such Allowance for Tax on
Personal Assets and Shareholdings in the Company’s cash. Purchasers shall not be
entitled to claim additional amounts in the event that the amount of tax on
personal assets and shareholdings to be finally determined in the tax return for
December 2004 is higher than the Allowance for Tax on Personal Assets and
Shareholdings, in which case Purchasers and/or the Company shall bear the cost
of any such balance;

               (c)     Fifty-Six Thousand, One Hundred Pesos ($56.100)
(Allowance for Minimum Presumed Income Tax”) for payment of the minimum presumed
income tax that the Company owes for the year ended December 31, 2003; provided
that Seller shall be discharged from the obligation created hereunder by making
available such Allowance for Minimum Presumed Income Tax in the Company’s cash.
Purchasers shall not be entitled to claim additional amounts whatsoever.
Purchasers and/or the Company shall bear the cost of any balance; and

               (d)     Two Hundred, Fifty Thousand Pesos ($ 250.000) and One
Million, Thirty-Eight Thousand, Three Hundred and Thirty-Eight Dollars (US$
1,038,338) as cash.

               In all cases above, the rate of exchange shall be $2.97 = US$1.

               C. Conditions Precedent to Sale. Seller’s obligation under this
Agreement to sell the Shares of Stock is subject to Purchasers’ fulfillment,
upon Closing, of each and every one of the following conditions, save that they
have been waived by Seller.

               1.     Legal Impediments. By the Closing date, the execution of
the Shares of Stock purchase and sale

 



--------------------------------------------------------------------------------



 



transaction shall not have to have been barred or impaired by the existence of
any rule, order, administrative resolution, judgment or judicial decision,
effective as from the date of signing this Agreement, binding upon Purchasers
that prohibits or renders illegal the execution of the purchase and sale of the
Shares of Stock under this Agreement.

               2.     Documents. By the Closing date, and to the satisfaction of
Seller as to formalities and contents, Seller shall have to have been provided
with a certified copy of Purchasers’ corporate documents evidencing their power
and authorization to execute and perform this Agreement, and the power granted
to Purchasers’ authorized signatories.

               D.     Legal Impediments. In the cases described in 2.6.B.1 and
2.6.C.1, Closing shall be deferred for a term of fifteen (15) days, during which
the Parties shall assess the actions to take. If upon expiration of said term,
such impediment has been cured, then Closing shall take place. If upon
expiration of said term, such impediment is still continuing, and the Parties
have not reached an agreement about a possible course of action, the
transactions contemplated under this Agreement shall become ineffective, the
Parties shall be released from any obligation under this Agreement, and none of
the Parties shall be entitled to claim any compensation whatsoever. The
provisions of the preceding paragraph shall not apply if Closing does not take
place owing to actions or omissions for which either Party is to be held
answerable. In this case, the defaulting Party shall compensate the
non-defaulting Party for all losses and damage that may arise from failure to
execute the Closing hereunder. The Parties agree that in no event shall failure
to comply with the condition set out in 2.6.B.4 hereof upon Closing —whichever
its cause— be the responsibility of Seller, nor shall it entitle Purchasers to
make any claim against Seller.

               2.7     Actions at Closing

               The following actions shall take place at Closing:

               1.     APCO and NETHERFIELD shall pay Seller the part of the
Purchase Price stated in 2.2 (a) and (b);

               2.     Once the amounts have been duly credited to the account as
per provisions set out in 2.2(a) and (b), Seller shall issue the appropriate
payment receipts;

               3.     Seller shall notify the Company of the transfer of such
Shares pursuant to the Argentine Companies’ Act [Ley de Sociedades Comerciales],
§ 215, by delivering the relevant letters, as set out in the sample attached
hereto as Annex 2.7.3, and shall deliver to APCO and NETHERFIELD the
certificates representing the Shares of Stock;

               4.     Seller shall hold a unanimous General Shareholders’
Meeting of Río Cullen-Las Violetas, duly called by the Board of Directors of the
Company, a sample notice of meeting is attached hereto as Annex 2.7.4, at which:

               (a)     All resignations by Directors and Company’s statutory
auditors submitted prior to the meeting shall be accepted, and the directors’
and auditors’ performance as of the date of said meeting shall be approved,
samples of said resignations are attached hereto as Annex 2.7.4(a);

               (b)     Following Purchasers’ instructions, it shall be decided
that a total number of four individuals shall be appointed Regular Directors and
a total number of 3 individuals shall be appointed Alternate Directors, and that
Iris Méndez, holder of identity document (DNI) No. 12.625.425; Verónica Beatriz
Canalez, holder of identity document (DNI) No. 22.695.024; Thomas Bueno, holder
of Passport No. 211214459, Ernesto A. Hermo, holder of identity document
(DNI) No. 14.596.340 shall be appointed Regular Directors, and Dwayne Warkentin,
holder of Passport No. JS 333 199; and Roberto Antonio Vila, holder of identity
document (DNI) No. 12.335.876, and Adrián E. Benítez, holder of identity
document (DNI) No. 21.858.951, shall be appointed Alternate Directors.
Purchasers hereby agree, at their own expense, to cause these changes to be
recorded in the Public Registry of Commerce of the city of Buenos Aires and in
any relevant public or private entity, no later than 60 days next following
Closing Date.

               5.     The newly-appointed Board of Directors of the Company
shall hold a meeting at which the following items of the agenda shall be
discussed, and the following actions shall be taken:

               (a)     acceptance of appointment of newly-appointed directors
and taking of office;

               (b)     acknowledgment of the transfer of Shares of Stock to
Purchasers, cancellation of the certificates representing said Shares of Stock
and issuance of new certificates in the name of Purchasers in accordance with
their proportions specified in 2.1., all of which shall be recorded in the
Company’s Shareholders’ Ledger;

               (c)     entry of acknowledgment of ROCH’s creation in favor of
Seller of a first pledge on 100% of the

 



--------------------------------------------------------------------------------



 



Shares of Stock purchased by ROCH, i.e., on twenty-five thousand, nine hundred
and fifty-one (25,951) shares in Río Cullen-Las Violetas, as collateral for
payment of ROCH’s Debt, in the certificates representing such Shares of Stock
and in the Company’s Shareholders’ Ledger;

               (d)     delivery unto Seller of certificates representing the
pledged Shares of Stock as per provisions of (c) above;

               (e)     revocation of all powers of attorney currently in force;
and

               (f)     change of principal place of business of Río Cullen-Las
Violetas. Purchasers hereby agree to bear the cost arising from registration of
said change with the Argentine Internal Revenue Office, the Public Registry of
Commerce in and for the city of Buenos Aires, and any other appropriate
governmental agency or private office.

ARTICLE III
SELLER’S REPRESENTATIONS

               Seller represents and warrants as follows—

               3.1     Incorporation — Power and Authority

               A.     Río Cullen — Las Violetas is a corporation duly organized
and existing under the laws of Argentina, recorded in the Public Registry of
Commerce kept by the Controlling Office of Legal Entities [Inspección General de
Justicia] on December 14, 1990, under number 9315, Book 108, Volume A of
Corporations, with principal place of business at Av. De Mayo 701, piso 8, city
of Buenos Aires.

               B.     The Company has the corporate power and authority
(including, but not limited to, necessary corporate and regulatory
authorizations) to carry on its business and activities as they are now being
conducted, and to own, use and lease its Assets. The Company is duly qualified,
authorized and empowered to carry on the business it currently conducts, and has
been duly registered and authorized to transact business as an oil company, in
compliance with the terms of Law No. 17.319, and other applicable laws.

               C.     The Company keeps updated corporate books required by Law
19.550 and/or its bylaws, and the contents of the books of minutes reflect the
actions taken at each of the meetings referred to therein, the decisions made
thereat, and they furthermore show that all minutes have been transcribed
therein. The Company has not engaged in any action that may imply a violation or
non-observance of Law No. 19.550 and/or its bylaws that could reasonably be
expected to cause a Loss.

               D.     Seller has full power and authority to execute this
Agreement and carry out the transactions contemplated by it, and no further
action is necessary for Seller to make this Agreement valid and binding upon
Seller and enforceable against it in accordance with the terms hereof, subject,
as to enforcement, to bankruptcy, insolvency, fraudulent transfers,
reorganization, moratorium or any other applicable Law relating to the rights of
creditors generally. Any arrangement, instrument or document executed and
delivered pursuant to this Agreement has been, or shall have been, duly signed
and executed by Seller, and this therefore constitutes, or shall constitute, a
valid and binding obligation of Seller, enforceable against it pursuant to the
terms and conditions thereof, subject, as to enforcement, to bankruptcy,
insolvency, fraudulent transfers, reorganization, moratorium or any other
applicable Law relating to the rights of creditors generally.

               E.     The By-laws attached hereto as Annex 3.1.E are a true and
accurate copy of the Company’s By-laws effective as of the date hereof.

               3.2     Capital and Stock

               A.     The Capital of the Corporation is $143,853, represented by
One Hundred, Forty-Three Thousand, Eight Hundred and Fifty-Three (143,853)
issued and subscribed, nominative, non-endorsable shares of common stock, with a
face value of $1 (one Peso) each, entitling to one vote per share. There are no
existing warrants, options, stock purchase agreements, redemption agreements,
restrictions of any nature, calls or rights to subscribe of any character
relating to the

 



--------------------------------------------------------------------------------



 



capital stock of the Corporation, including shareholders’ agreements, or any
other agreement for the purchase or sale of any of the Shares of Stock. All
Shares of Stock have been duly issued and paid in, and are the property of
Seller. No Share has been issued in violation of pre-emptive rights or rights of
first refusal, nor are they subject to any lien, pledge or charge for the
benefit of third parties or Seller.

               B.     Seller is the record holder of the shares of stock and
holds marketable title to them.

               C.     The shares of stock are free from any lien, encumbrance,
charge, restriction or claim whatsoever.

               3.3     No conflict

               The execution, delivery and performance, on the part of seller,
of this agreement and any other document to be executed by seller under this
agreement, and the compliance with the terms and conditions of this agreement
and of said documents (a) do not run counter to or constitute a violation or
breach of any of the terms and conditions of any arrangement to which the
company is a party or by which it is bound, or its bylaws, nor do they
constitute grounds for amendment to or termination or breach of any such
arrangement, or the expiration of terms set forth therein, (b) do not violate
any applicable law whose effect —either in isolation or in conjunction with
other violations or breaches— could reasonable be expected to cause a material
adverse effect; (c) do not violate any binding order, judgment or resolution
passed by any authority or court, and (d) do not result in the creation or
imposition of any lien or claim whatever on or against any asset belonging to
the company or its shares of stock.

               3.4     Taxes

               To the best knowledge of Seller, the Company has substantially
complied with its tax obligations and charges, whether as a taxpayer or as tax
withholding or tax collection agent. In this regard:

               A.     when and as required by applicable Law, the Company has
filed or caused to be filed each and every tax return and reports relating to
federal, provincial, municipal, or foreign tax, as appropriate, arising from or
in connection with its activities or assets. Said tax returns are true and
correct in all material aspects thereof, and have been prepared in keeping with
applicable legal rules.

               B.     To the best knowledge of Seller, said tax returns
substantially reflect all tax-related obligations of the Company created in the
periods running between said tax returns.

               C.     All Taxes (including interest and penalties) payable or
owed by the Company have been fully paid, duly declared and entirely registered
or provisioned for as either a certain or uncertain loss, as the case may be, in
the appropriate books and financial statements.

               D.     The Company has not been notified of any audit, inquiry,
inspection, proceeding or administrative investigation in connection with any
Tax obligation to which it may be a party, and to the best knowledge of Seller,
none is pending against the Company. No Authority has notified the Company in
writing of any deficiency in payment of any Tax or claimed additional Taxes or
interest or penalties thereon.

               E.     The Company has not entered into any agreement or made any
waiver that would result in extension of terms in connection with the assessment
or payment of any Tax levied against the Company or its activities.

               3.5     Subsidiaries and Investments

               The Company does not hold stock or any other interest, right or
share in any other corporation, trust, or temporary business venture, save for
the interests specified in Annex 3.5.

               3.6     Title to Property; Encumbrances

               Save for specifications contained in Annex 3.6, a circumstance
which is considered a condition precedent to Closing pursuant to the provisions
set out in 2.6.B.4 hereof, the Company holds unrestricted, good and marketable
title to its assets and properties existing in the Areas, as per its ratable
share in the UTE, which assets are free from any encumbrance, lien, charge or
restriction whatsoever, other than restrictions to transferability by operation
of applicable laws.

 



--------------------------------------------------------------------------------



 



               3.7     Financial Statements

The Financial Statements of the Company attached hereto as Annex 3.7 have been
denominated in Pesos, in accordance with applicable law and GAAPs, and they
reasonably reflect the economic and financial position of the Company as at the
dates thereof.

               3.8     Undeclared Liabilities

               To the knowledge of Seller, the Company does not have Undeclared
Liabilities and there are no reasonable grounds for any action, lawsuit, claim
or investigation that could result in the existence of Undeclared Liabilities.

               3.9     Employees

               The Company does not hire and has never hired workers or staff
under employment relationship. The Company does not hire and has never hired
temporary personnel and/or third parties’ services for the provision of
manpower.

               3.10     Events Occurring after the Preparation of Financial
Statements

               As from the date stated in the Financial Statements, no Material
Adverse Effect has affected the Company’s Line of Business, financial position,
transactions or the outcome of said transactions. Notwithstanding the general
validity of the foregoing affirmation, from that date:

               (a)     The Company has not sold, leased, transferred or
otherwise assigned Assets outside its Line of Business, save for the sale to
ROCH of 100% of the shares in Dispet belonging to the Company, to which the
Company agrees to bind itself by signing a Stock Purchase Agreement on the date
hereof;

               (b)     The Company has not entered into agreements in excess of
Ten Thousand Pesos ($10,000) outside its Line of Business, save for the sale to
ROCH of 100% of the shares in Dispet belonging to the Company, to which the
Company agrees to bind itself by signing a Stock Purchase Agreement on the date
hereof;

               (c)     No Person (including the Company) has asserted the
application of statutes of limitation on, modified, terminated or cancelled
agreements outside its Line of Business;

               (d)     The Company has not created any security interest in its
real property items;

               (e)     The Company has not made capital investment, lent assets
to or acquired assets from any Person, outside its Line of Business;

               (f)     The Company has not issued or secured debt securities,

               (g)     The Company has not taken documented money loans, outside
its Line of Business;

               (h)     The Company has not deferred or postponed payment of
debts or liabilities, outside its Line of Business;

               (i)     The Company has not waived any of its claims, outside its
Line of Business;

               (j)     The Company has not modified or authorized modifications
to its bylaws and internal rules;

               (k)     The Company has not issued, sold or otherwise disposed of
its capital stock, nor has it received irrevocable capital contributions or
granted options or other rights that either directly or by conversion, swap or
exercise, could imply issuance, disposition or sale of its capital stock;

               (l)     The Company has not granted loans to, or entered into any
other kind of agreement with its directors or managers, outside its Line of
Business;

               (m)     Save for the specifications contained in Annex 3.10.(ll),
neither the Company nor its shareholders have authorized or made payment of
dividends of any type, or repurchased or otherwise acquired part of its
corporate equity.

 



--------------------------------------------------------------------------------



 



               (n)     The Company has not otherwise agreed to perform any of
the actions listed above.

               (o)     The Company has not suffered any Loss.

               The parties leave record of the fact that Purchasers hereby
authorize Seller to approve the sale by Río Cullen-Las Violetas to ROCH of 100%
of its shares in Dispet, pursuant to the terms of the Stock Purchase Agreement
executed on the date hereof in a separate instrument.

               3.11     Lawsuits

               Neither Seller nor the Company has been notified of any pending
claim, lawsuit, administrative or court proceedings, save for the ones listed in
Annex 3.11. To the best knowledge of Seller, no claim, lawsuit, administrative
or court proceeding is threatened against the Company, to which the Company is a
party or in respect of which the Company has been summoned as a third party,
save for the ones listed in Annex 3.11.

               3.12     Guarantees in Favor of Third Parties

               The Company is not a guarantor or surety, nor is it otherwise
secondarily or primarily liable for third parties’ debts or liabilities.

               3.13     No Violation of the UTE Agreement

               The execution of this Agreement does not amount to breach of the
UTE Agreement. The UTE Agreement does not contemplate any provision running
counter to this Agreement

ARTICLE IV
PURCHASERS’ REPRESENTATIONS

                    Purchasers represent and warrant to Seller as follows—

               4.1     Incorporation, Power and Authority

                     Purchasers are duly organized corporations, with APCO
existing under the laws of the Cayman Islands, NETHERFIELD existing under the
laws of the British Virgin Islands, and ROCH existing under the laws of the
Argentine Republic. Purchasers have full corporate powers and authority to
execute and deliver this Agreement, to perform the obligations created under
this Agreement and to execute the transactions contemplated by it. Furthermore,
as it may be required, they have complied with all the rules applicable in
Argentina to foreign corporations, and particularly they have performed all
registration and recordation acts needed to carry on business in Argentina,
including those required in order for them to be allowed to hold shares in
domestic corporations.

               4.2     Authorization

               Purchasers have secured all appropriate authorizations and
consents necessary for the execution, delivery and performance of this Agreement
and execution of the transactions contemplated by it. This Agreement has been
duly executed and delivered by Purchasers, and constitutes a valid and binding
obligation of Purchasers, enforceable against them pursuant to its terms and
conditions. Upon Closing, any arrangement, instrument or document signed or
executed pursuant to this Agreement has been, or shall have been, duly signed
and executed by Purchasers, and this therefore constitutes or shall constitute a
valid and binding obligation of Purchasers, enforceable against them pursuant to
the terms and conditions thereof.

               4.3     No Conflict

               The execution, delivery and performance, on the part of each
purchaser, of this agreement and any other document to be executed by purchasers
under this agreement, and the compliance with the terms and conditions of this
agreement and said documents (a) do not run counter to or violate the provisions
of their articles of incorporation or bylaws of purchasers, and (b) do not
violate any provision of any applicable law by which they could be bound or its
assets and properties

 



--------------------------------------------------------------------------------



 



affected, and (c) do not constitute a violation of any order, judgment or
resolution passed by competent authority to which purchasers are a party or by
which their assets or properties are bound or affected.

               4.4     Antitrust

               To the best knowledge of purchasers, it is not necessary under
law 25.156 §8, as amended, regulated and supplemented, to notify the antitrust
authority of the transactions contemplated in this agreement.

ARTICLE V
[Deliberately left blank]

ARTICLE VI
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

               6.1     Indemnification by Seller

               A.     Subject to the provisions stated in B. below, Seller shall
indemnify, defend and hold harmless Purchasers and their officers, directors and
employees until November 15, 2005, from and against any Loss resulting from
non-compliance with, falsehood or inaccuracy of any representation, warranty,
commitment or arrangement of Seller under this Agreement, or any Annex or
certificate issued by Seller in accordance with the terms hereof.

               The maximum aggregate amount up to which Seller shall indemnify
Purchasers, subject to the provisions of the preceding paragraph, shall be equal
to Fifteen percent (15%) of the Purchase Price, i.e. US$632,168 for APCO;
US$448,240 for NETHERFIELD; and US$304,921 for ROCH (“Cap Amount”). The Cap
Amount shall be considered as a comprehensive amount covering any and all claims
for indemnification, subject to the requirements stated in the first paragraph
of this section, and it shall not be taken separately for each claim.

               B.     Purchasers hereby irrevocably waive any claim against
Seller based on any of the Excluded Contingencies. Seller shall not hold
Purchasers harmless from and against any Excluded Contingency. Purchasers hereby
authorize Seller to exclude the concepts and contingencies that fall within
Excluded Contingencies hereunder, as exceptions to the representations under
Article III, and agree that their possible inclusion therein shall not entitle
Purchasers to claim any compensation whatsoever pursuant to 6.1.A.

               6.2     Participation in Defense of Actions

               A.     At their own expense, Seller shall be entitled to take
control of the defense of any action, claim or proceeding that could result in a
Loss. To that end, Purchasers shall notify Seller of any such action, claim or
proceeding that could result in a Loss together with a copy of the appropriate
documents, no later than two working days of receipt by Purchasers of the
material notice of said action, claim or proceeding. In turn, Seller shall
notify Purchasers of their option to take control of such defense no later than
six (6) days of receipt of said notice, provided always that lack of notice
shall be interpreted as a waiver of said right. The referenced terms may be
accelerated as required by the procedural circumstances of each case —which
circumstance shall be included in the notices sent by the parties.

               B.     Should Seller decide to take control of the defense of any
such action, claim or proceeding, Seller shall bear the total cost of said
defense (including, but not limited to, court costs, expenses and attorneys’
fees, and where appropriate, damages) up to the Cap Amount. Furthermore,
Purchasers shall make available, and cause the Company to make available, all
the elements in their possession needed for such purposes, and Purchasers shall
be entitled to participate in said defense at their own expense.

               C.     Any settlement and/or final agreement settling the
dispute, which does not arise from a final judgment or governmental agency’s
action, shall be previously agreed on by the Parties; provided that the Parties
shall not unreasonably withhold their consent.

 



--------------------------------------------------------------------------------



 



               6.3     Indemnification by Purchasers

               Purchasers shall indemnify, defend and hold harmless Seller and
its officers, directors and employees until November 15, 2005, from and against
any loss, payment (either in cash or in kind), damages, liability, obligation,
penalty, fine, sanctions, final court judgment or arbitration award, interest,
disbursements, expenses and costs (including expenses and fees of attorneys,
accountants, and experts) that could be imposed on or otherwise affect Seller in
connection with or as a result of non-compliance with, inaccuracy or falsehood
of any representation, warranty, commitment or arrangement of Purchasers under
this Agreement, or any Annex or certificate issued by Purchasers in accordance
with the terms hereof.

               The cap amount up to which Purchasers shall compensate Seller,
subject to the provisions set out in the preceding paragraph, shall be equal to
Fifteen percent (15%) of the Purchase Price payable by each of them, i.e.
US$632,168 for APCO; US$448,240 for NETHERFIELD; and US$304,921 for ROCH (“Cap
Amount”). The Cap Amount shall be considered as a comprehensive amount covering
any and all claims for indemnification, subject to the requirements stated in
the first paragraph of this section, and it shall not be taken separately for
each claim.

ARTICLE VII

MISCELLANEOUS

          7.1     Entire Agreement

          This Agreement is the entire agreement between the Parties as of the
date hereof in connection with the transactions contemplated by it, and
supersedes and replaces all other oral understandings and negotiations.

          7.2     Successors and Assigns

          A.     Neither this Agreement nor the obligations of any of the
Parties under this Agreement may be assigned, either in whole or in part,
without the written consent of the other Parties. Purchasers shall not assign
their rights under this Agreement without Seller’s prior approval in writing.
Seller shall be entitled to freely assign, in whole or in part, its rights under
this Agreement without Purchasers’ authorization, as prior notice of assignment
will suffice to that effect.

          B.     This Agreement shall be binding upon and inure to the benefit
of the Parties hereto and their successors and assigns, and no provision hereof,
whether express or implied, shall grant or be construed to grant rights under
this Agreement to any person other than the Parties hereto and the referenced
successors and assigns.

          7.3     No Waiver

          The rights under this Agreement may be waived in writing at any time
by the Party entitled to any such right. Unless otherwise provided for in this
Agreement, no failure or delay on the part of any party to this Agreement in
exercising any right hereunder or failure or delay on the part of any party to
this Agreement in enforcing any provision hereunder shall operate as a waiver
thereof or any other right or enforceable provision; nor shall any single or
partial exercise of any such right preclude any other or further assertion
thereof or the assertion of any other right. Any waiver at any time of any right
arising from non-performance shall not be construed as a continuing waiver in
the event of further breaches.

          7.4     Amendments

          No amendment to this Agreement shall be valid and binding unless it is
made in writing and signed by all the Parties hereto.

          7.5     Expenses

          Each Party shall bear their own costs in connection with this
Agreement and the transactions contemplated by it, including, but not limited
to, the fees and expenses of their accountants, attorneys and consultants.

          7.6     Disclosure

 



--------------------------------------------------------------------------------



 



               Except (i) notices and communications that are of a mandatory
nature for any of the parties hereto according to the applicable law, and
(ii) notices and disclosure that are of a mandatory nature for their respective
parent corporations or controlling shareholders of apco and netherfield,
pursuant to capital market laws, rules or regulations applicable in the
respective venues of incorporation of said parent corporations or controlling
shareholders, any announcement concerning the execution of transactions
contemplated by this agreement shall be made on the basis of a text prepared by
both seller and purchasers together, using their best endeavors and good faith.
Every press release relating to the execution of the transactions contemplated
in this agreement shall be made only when all mandatory notices have been
complied with, the announcement shall be made in a joint effort by the parties,
and it will observe the above-mentioned text.

               7.7     Notices

     A. All notices, requests, demands and other communications which are
required or may be given under this Agreement shall be in writing and personally
delivered upon receipt, or sent as legal-proof letter, or attested to by a
notary public

     

  If to Seller:
 
   

  THE TOWER FUND, L.P.

  Av. de Mayo 701, piso 8, Buenos Aires

  Argentina

  Phone: (5411) 4345-1930

  Fax: (5411) 4345-1984

  At: Sr. Daniel García.
 
   

  Cc. (which does not imply receipt of notice):
 
   

  THE TOWER FUND, L.P.

  P.O. Box 1109 GT

  Strathvale House, North Church Street, George Town

  Grand Cayman, British West Indies

  Phone: (0011) 345 914-7533

  Fax: (54 11) 4345-1984

  At: Sr. Daniel García / Warren Keens
 
   

  Cc. (which does not imply receipt of notice):
 
   

  Estudio Cárdenas, Cassagne & Asociados

  Reconquista 360, 6º piso,

  Tel: (54 11) 4321-8000

  Fax: (54 11) 4325-5533

  At.: Marcelo P. Lamesa / Marcela I. Anchava

  Buenos Aires,

  Argentina
 
   

  If to APCO:

  Apco Argentina Inc., Maipú 1300, piso 8

  (C1006ACT) Buenos Aires

  Argentina

  Pone: (54-11) 4312-6999

  Fax: (54-11) 4312-1810

  At: Ernesto A. Hermo
 
   

  Cc. (which does not imply receipt of notice):
 
   

  Apco Argentina Inc.

  One Williams Center

  Mail Drop 26-4

  Tulsa, Oklahoma 74172

  Unites States of America

 



--------------------------------------------------------------------------------



 



     

  TEL: (1-918) 573-2164

  FAX: (1-918) 573-1324

  At: Thomas Bueno
 
   

  Cc (which does not imply receipt of notice):  

  Allende & Brea

  Maipú 1300, piso 11

  (C1006ACT) Buenos Aires

  Argentina

  Pone: (54-11) 4318-9900

  Fax: (54-11) 4318-9999

  At: Michael R. Rattagan
 
   

  If to NETHERFIELD:
 
   

  Av. Cerviño 4449, 4º piso

  (1425) Buenos Aires

  Argentina

  Phone: (54-11) 4779-1030

  Fax: (54-11) 4779-1040

  At: Verónica Canalez
 
   

  Cc (which does not imply receipt of notice):
 
   

  Lucino & Lucino Abogados

  Cerrito 136, Piso 2, Depto C.

  (1010) Ciudad Autónoma de Buenos Aires

  Phone: (54-11) 4381-3201

  Fax: (54-11) 4381-3201

  At: Dr. Juan Lucino
 
   

  If to ROCH:
 
   

  ROCH S.A.

  Av. Eduardo Madero 1020, piso 21

  Ciudad Autónoma de Buenos Aires

  At.: Ricardo Omar Chacra

  Phone: 4315-7624

  Fax: 4315-0066
 
   

  Cc (which does not imply receipt of notice):
 
   

  Estudio Chehtman y Asoc.

  Carlos Pellegrini 961 — Piso 4- (1009)

  At: Dr. Héctor Horacio Raffo

  Phone: (54-11) 4-328-6900

  Fax: (54-11) 4-328-9677

               B.     The addresses and other data reported above may only be
modified upon written notice sent to the other Party of the new address or phone
or facsimile number. Any such change shall be valid only upon receipt of notice
of modification sent by the informing Party.

               7.8     Severability

               In the event that any provision of this Agreement or its
enforcement against any person or circumstance is held null or unenforceable,
the remaining provisions of this Agreement and its enforcement against other
persons or circumstances shall not be affected and may be enforced to the
maximum extent permitted by Law. This notwithstanding, the

 



--------------------------------------------------------------------------------



 



Parties shall renegotiate in good faith the terms of a satisfactory provision
with which to replace any such null or unenforceable provision.

               7.9     Applicable Law

               This Agreement shall be interpreted and construed in accordance
with the laws of Argentina, without regard to its conflict of law provisions,
unless otherwise agreed by the parties.

               7.10     Dispute Resolution; Jurisdiction

               A.     In the event of disputes, controversies or claims arising
from or in connection with this Agreement (including, but not limited to, those
relating to any provision of any of the Annexes hereto or to whether one Party
is or is not entitled to indemnification according to the provisions of
Article VI of this Agreement, or in connection with the amount of such claim),
or its non-performance, termination, or validity (“Dispute”), the Parties shall
make their best efforts and act in good faith in order to settle said Dispute
through direct and amicable negotiation.

               B.     If the Parties are unable to settle the dispute within a
term of thirty (30) days next following receipt of a request to that effect,
said dispute shall be submitted for final award on the merits to the General
Arbitration Tribunal of the Buenos Aires Stock Exchange, in accordance with the
rules in force for arbitration based on the law.

               7.11     Counterparts

               The Parties have executed this Agreement in four
(4) counterparts, each of which shall be considered an original, but all of
which taken together will constitute one and the same instrument.

               IN WITNESS WHEREOF, each Party has signed this Agreement in the
place and on the date first written above.

     

  THE TOWER FUND L.P.
 
   

  By: /s/ Daniel Enrique García

  Name: Daniel Enrique García

  Position: Attorney-in-fact
 
   

  APCO ARGENTINA INC.,
 
   

  By: /s/Thomas Bueno

  Name: Thomas Bueno


  Position: President
 
   

  NETHERFIELD CORPORATION, SUCURSAL TIERRA DEL FUEGO, ANTARTIDA E ISLAS DEL
ATLANTICO SUR
 
   

  By: /s/Verónica Beatriz Canalez

  Name: Verónica Beatriz Canalez

  Position: Legal Representative
 
   

  ROCH S.A.
 
   

  By: /s/Ricardo Omar Chacra

  Name: Ricardo Omar Chacra


  Position: President

 